Citation Nr: 1520436	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral ear disability.

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that implicitly reopened and denied the claim of service connection for bilateral hearing loss.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In March 2015, the Veteran withdrew his prior request for a hearing before the Board.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1973 rating decision, the RO denied the claim for service connection for a bilateral ear disability, based on the determination that no such disability was shown by the evidence.  

2.  The Veteran did not submit a notice of disagreement for the March 1973 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a bilateral ear disability.

3.  The additional evidence received since the March 1973 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a bilateral ear disability.
CONCLUSIONS OF LAW

1.  The March 1973 rating decision, which denied entitlement to service connection for a bilateral ear disability, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  The additional evidence received since the March 1973 rating decision is new and material to the claim for service connection for a bilateral ear disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a bilateral ear disability, discussion concerning compliance with the duties to notify and assist is not necessary.  

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a March 1973 rating decision, the RO denied the claim for service connection for a bilateral ear disability, based on the determination that no such disability was shown by the evidence.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the March 1973 decision.  Moreover, no new and material evidence was submitted within a year of the March 1973 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

At the time of the March 1973 rating decision, the evidence of record included the Veteran's service treatment records and the Veteran's claim for a bilateral ear disability.  The Veteran did not indicate any treatment for an ear disability. 

The additional evidence presented since the March 1973 rating decision includes a November 2008 VA examination, in which the Veteran reported noise exposure in service in Vietnam, and the VA examiner diagnosed the Veteran with bilateral hearing loss.  The credibility of the Veteran's November 2008 report of in-service noise exposure and the examiner's diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay evidence showing noise exposure in service and medical evidence showing current hearing loss is pertinent evidence that was absent at the time of the March 1973 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  As such, the November 2008 VA examination is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for a bilateral ear disability.


ORDER

Because new and material evidence has been received, the claim of service connection for a bilateral ear disability is reopened.


REMAND

The Veteran contends that his current bilateral hearing loss is related to noise exposure in service in Vietnam.  The Veteran was afforded a VA examination in November 2008, in which the examiner opined that the Veteran's current hearing loss is not related to service based on findings that the Veteran had normal hearing on separation from service and was exposed to recreational and vocational noise after service.  However, the examiner's opinion is inadequate because it is based on audiogram findings on entry into service in February and September 1967 that were not converted from ASA units to ISO units.  It is also noted that the examiner erroneously found that the Veteran had an auditory threshold of 10 decibels at the 2000 hertz level in the right ear in February 1967, when such threshold is shown to have been at the 3000 hertz level.  

Further, the November 2008 VA examiner did not provide adequate rationale for why the Veteran's hearing loss is clearly attributed to the intercurrent causes of recreational and vocational noise after service.  Specifically, the examiner expressly noted that the Veteran routinely used hearing protection in his vocational and recreational hunting activities, and it is unclear whether the Veteran's hearing loss may be attributed to his skill saw, craft woodworker, and farming hobbies.  Further, the examiner's opinion is internally inconsistent, as the examiner first states that the Veteran routinely used hearing protection in his vocational activities, but then states that the Veteran had a long history of vocational noise with and without the use of hearing protection.  

Accordingly, it is unclear whether the Veteran's hearing loss is etiologically related to in-service noise exposure, and further medical inquiry is warranted.  Accordingly, and given that he has not been examined since November 2008, the Veteran should be afforded a new VA examination to determine the nature and etiology of bilateral hearing loss.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records, VA or non-VA, regarding bilateral hearing loss, to include records regarding the Veteran's Miracle Ear.  See November 2008 VA examination.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain all outstanding relevant VA treatment records.

3. Afterwards, please schedule the Veteran for a VA examination to determine the nature and etiology of bilateral hearing loss.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the right and/or left ear hearing loss manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

Please note that the audiogram findings on entry into service in February and September 1967 should be  converted from ASA units to ISO units.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the November 2008 VA medical opinion is inadequate because it is based on audiogram findings on entry into service in February and September 1967 that were not converted from ASA units to ISO units.  Further, the November 2008 VA examiner did not provide adequate rationale for why the Veteran's hearing loss is clearly attributed to the intercurrent causes of recreational and vocational noise after service.  Specifically, the examiner expressly noted that the Veteran routinely used hearing protection in his vocational and recreational hunting activities, and it is unclear whether the Veteran's hearing loss may be attributed to his skill saw, craft woodworker, and farming hobbies.  Further, the examiner's opinion is internally inconsistent, as the examiner first states that the Veteran routinely used hearing protection in his vocational activities, but then states that the Veteran had a long history of vocational noise with and without the use of hearing protection.    

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


